Citation Nr: 1532237	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-11 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an effective date prior to June 1, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to an effective date prior to June 1, 2009, for the grant of service connection for right hip disability.

4. Entitlement to an effective date prior to June 1, 2009, for the grant of service connection for tinnitus.

5. Entitlement to an effective date prior to June 1, 2009, for the grant of service connection for peripheral neuropathy of the upper extremities.

6. Entitlement to a rating in excess of 30 percent for PTSD prior to August 9, 2012, and a rating in excess of 70 percent from that date.

7. Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity.

8. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2003 to February 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and November 2009 rating decisions of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The July 2009 rating decision, in pertinent part, denied service connection for bilateral hearing loss and granted service connection for PTSD, rated 30 percent, a right hip disability, and tinnitus, assigning an effective date of June 1, 2009 for each.  The November 2009 rating decision granted service connection for peripheral neuropathy of the left and right upper extremities, rated 10 percent each, effective June 1, 2009.  An interim (March 2012) rating decision increased the rating for peripheral neuropathy of the left upper extremity to 30 percent and the rating for peripheral neuropathy of the right upper extremity to 20 percent, effective the date of award of service connection.  Another interim (October 2012) rating decision increased the rating for PTSD to 70 percent, effective August 9, 2012.  In his May 2012 VA Form 9 (substantive appeal), the Veteran requested a videoconference Board hearing; he withdrew the request in a July 2015 statement.


FINDING OF FACT

By a statement received in July 2015, the Veteran withdrew his appeals seeking service connection for bilateral hearing loss; earlier effective dates for the grant of service connection for tinnitus, PTSD, a right hip disability, and neuropathy of the upper extremities; and increased ratings for PTSD and peripheral neuropathy of the upper extremities.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claims seeking service connection for bilateral hearing loss; earlier effective dates for the grant of service connection for tinnitus, PTSD, a right hip disability, and neuropathy of the upper extremities; and increased ratings for PTSD and peripheral neuropathy of the upper extremities; the Board has no further jurisdiction to consider an appeal regarding such claims.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims addressed herein.  Given the Veteran's expression of intent to withdraw his appeals seeking service connection for bilateral hearing loss; earlier effective dates for the grant of service connection for tinnitus, PTSD, a right hip disability, and neuropathy of the upper extremities; and increased ratings for PTSD and peripheral neuropathy of the upper extremities, there is no need to discuss the impact of the VCAA on the matters, as any VCAA-mandated notice or duty to assist omission is harmless. 

                          Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c). 

By a statement received in July 2015, the Veteran withdrew his appeals seeking service connection for bilateral hearing loss; earlier effective dates for the grant of service connection for tinnitus, PTSD, a right hip disability, and neuropathy of the upper extremities; and increased ratings for PTSD and peripheral neuropathy of the upper extremities.  There are no allegations of error in fact or law remaining for appellate consideration with respect to these matters.  Accordingly, the appeals with respect to these issues must be dismissed.


ORDER

The appeals seeking service connection for bilateral hearing loss; earlier effective dates for the grant of service connection for tinnitus, PTSD, a right hip disability, and neuropathy of the upper extremities; and increased ratings for PTSD and peripheral neuropathy of the upper extremities are dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


